Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicants’ Pre-Appeal Brief Request
1.	The Pre-Appeal Brief Request filed on 05/04/2022 has been reviewed.  A Pre-Appeal conference has been held on September 21, 2022 and a decision has been made to withdraw the rejection(s) made in the Final Office Action made on 02/04/2022.  A new office action follows.

Status of Application
2.	Claims 1-14, 16-20, & 42 were previously pending in this application.
	Claims 1-14, 16-20, & 42 are currently pending in this application and under consideration.

Status of Withdrawn Claim(s)
3.	Claims 14 & 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/21/2021.

Claim Objections
4.	Claim 42 is objected to because of the following informalities:
	“The catalyst composition” should be changed to recite --The TWC catalyst composition--.
	Appropriate correction is required.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-13 & 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karpov et al. (US 10,183,276 B2) in view of Luo et al. (US 2019/0388838).
	Karpov et al. ‘276 discloses a catalytic material comprising: a refractory metal oxide support
which comprises alumina; optionally comprises up to about 30% promoter, stabilizer, or both; rhodium-
containing multimetallic nanoparticles and having an average primary particle size of about 1 to about
20 nanometers (See col. 28- col. 30, claims 1-26). The promoter and the stabilizer is a rare-earth oxide,
which is selected from the group consisting of ceria, lanthana, neodymia, galdolinia, yttria, praseodymia,
samaria, hafnia, and combinations thereof (See col. 29, claims 22 & 23).  The promoter and stabilizer is
an alkaline-earth metal oxide, which is selected from the group consisting of barium, strontium oxide, or
combination thereof (See col. 29, claims 24 & 25).  See also entire reference for more details.
	With respect to the limitation on “a standard deviation (SD) no more than 1 nm” in the instant
claim 1, the reference does not indicate the standard deviation of the disclosed catalyst material, however, Luo et al. ‘838 teaches TWC catalysts comprising PGM nanoparticles dispersed on a support material, e.g., a refractory metal oxide support material, which is coated on a substrate, such as flow through substrate or a wall-flow filter ([0051]) and “a substantially uniform particle sizes” is desirable because it leads to improved hydrocarbon (HC) oxidation and NOx reduction in three-way conversion catalyst applications ([0053]).  Thus, the reference while does not teach a standard deviation of less than 1 nm, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to optimize the standard deviation of the disclosed catalyst in view of In re Aller.
	Regarding claim 13, the limitation on “wherein the PGM nanoparticles have an average particle
size of less than 40 nm after aging at 950°C for 20 hours” is noted.  It would appear that this is a
recitation of a process of making the catalyst composition. It is considered that since the reference
teaches the same PGM nanoparticles having the same average particle size, it would be expected that the same average particle size would be obtained after aging at the same temperature and time.

Claim Rejections - 35 USC § 102(a)(1)/103
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-13 & 42 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Arnold et al. (US 2014/0205523 A1).
	Arnold et al. ‘523 teaches TWC catalysts having both rhodium and palladium in the same layer and the composites are coated onto substrates, such as monolithic carrier ([0002]).  The rhodium nanoparticles are supported on an alumina or lanthana/alumina support ([0010]), wherein the rhodium nanoparticles have a uniform particle size of 1.3 nm ([0096]).  The reference also teaches the catalysts comprise palladium particles having a size of 5.2 nm ([0096]) and ceria-zirconia mixed oxide support ([0012]).    See also entire reference for more details.
	With respect to the claimed “standard deviation (SD) no more than 1 nm” in the instant
claim 1, since the reference teaches that the catalyst material having a uniform particle size of 1.3 nm and 5.2 nm, it would be expected that the standard deviation of the disclosed catalyst material would be the same.
	Regarding claim 13, the limitation on “wherein the PGM nanoparticles have an average particle
size of less than 40 nm after aging at 950°C for 20 hours” is noted.  It would appear that this is a
recitation of a process of making the catalyst composition. It is considered that since the reference
teaches the same PGM nanoparticles having the same particle size distribution, it would be expected that the same average particle size would be obtained after aging at the same temperature and time.

Claim Rejections - 35 USC § 102(a(1)
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-5, 7, 13, & 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mao et al. (US 6,686,308 B2).
	Mao et al. ‘308 discloses a supported catalyst comprising catalyst metal nanoparticles having an average particle size of 3.0 nm or less, or more typically 2.0 nm or less, and typically having a standard deviation of particle size of 0.5 nm or less, which are supported on support particles at a loading of 30% or more, and the catalyst metals are selected from the group including rhodium and palladium (See Abstract).  Suitable support particles are carbon, but may also be silica or other porous materials having high surface area (See col. 3, lines 55-65).  See also entire reference for more details.
	The supported catalyst of the reference comprises PGM nanoparticles having an average particle size, which falls within the claimed range, with a standard deviation (SD) of less than 1 nm.  Thus, the instant claims are anticipated by the reference.
	Regarding claim 13, the limitation on “wherein the PGM nanoparticles have an average particle
size of less than 40 nm after aging at 950°C for 20 hours” is noted.  It would appear that this is a
recitation of a process of making the catalyst composition.  It is considered that since the reference
teaches the same PGM nanoparticles having the same particle size distribution, it would be expected that the same average particle size would be obtained after aging at the same temperature and time.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 6 & 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US 6,686,308 B2), as applied to claims 1-5, 7, 13, & 42 above, and further in view of Karpov et al. (US 10,183,276 B2).
	Mao et al. ‘308 discloses a supported catalyst as discussed in the precedent paragraph, except for the claimed “inorganic oxide(s)” and “oxygen storage capacity (OSC) material(s)”.
	
	It would have been prima facie obvious to a person having the ordinary skill in the art at the time the invention was made to modify the supported catalyst of the Mao et al. ‘308 by adding these known inorganic oxide(s) and OSC material(s) to achieve a catalyst composition having enhanced in mechanical strength and having oxygen storage capacity because these compounds are useful and readily available for making catalysts, as evidenced by Karpov et al. ‘276 (See col. 28- col. 30, claims 1-26).

Response to Applicants’ Arguments
9.	The remarks filed on 05/04/2022 have been carefully reviewed, and the arguments are not deemed persuasive in view of the new ground of rejection(s) and/or objection(s) above.

Citations
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
11.	Claims 1-14, 16-20, & 42 are pending.  Claims 1-13 & 42 are rejected.  Claims 14 & 16-20 are withdrawn due to nonelected (distinct) invention(s).  No claims are allowed.

Contacts
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (9:00 am – 5:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
October 25, 2022